FILED
                              NOT FOR PUBLICATION                           MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PABLO ANTONIO GARCIA-                            No. 08-72070
DELGADO; et al.,
                                                 Agency Nos.         A095-309-339
               Petitioners,                                          A095-309-336
                                                                     A095-309-337
  v.                                                                 A095-309-338

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Pablo Antonio Garcia-Delgado and his family, all natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. Our jurisdiction is governed




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed nearly four years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c), and petitioners did not establish prima

facie eligibility for relief, see Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir.

2008) (evidence must demonstrate prima facie eligibility for relief warranting

reopening based on changed country conditions).

      Further, even if the BIA erred by failing to consider Garcia-Delgado’s

affidavit in denying the motion to reopen, petitioners’ due process claim fails

because they have not established prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring prejudice to prevail on a due process claim). We lack

jurisdiction to consider any additional challenge to the BIA’s decision not to sua

sponte reopen proceedings. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      08-72070